In an action, inter alia, to recover damages for goods sold and delivered, the plaintiff appeals from an order of the Supreme Court, Kings County (Douglass, J.), dated *200February 8, 1999, dismissing the complaint after a nonjury trial.
Ordered that the order is affirmed, with costs.
The complaint was based on the defendant’s alleged failure to pay for CB radios sold by the plaintiff. The evidence adduced at trial, however, showed that the CB radios were illegal, and that some of them could interfere with certain emergency broadcast systems, television channels, and aviation broadcasts. Since the transactions underlying the complaint violated public policy, the courts will not grant the plaintiff relief (see, Lloyd Capital Corp. v Pat Henchar, Inc., 80 NY2d 124; Stone v Freeman, 298 NY 268; Blum v Drucker, 240 AD2d 609). Therefore, the Supreme Court properly dismissed the complaint.
The plaintiff’s remaining contentions are either unpreserved for appellate review or without merit. Ritter, J. P., S. Miller, Friedmann and Florio, JJ., concur.